                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VERNON VEREEN,                                 )
                                               )
                        Plaintiff,             )       Civil Action No. 18-664
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )
CHIPOTLE,                                      )
                                               )
                        Defendant.             )



                                              ORDER

       In light of Defendant’s filing regarding the status of mandatory-ADR (Doc. 20),

the Court observes the following. Defendant’s proposals regarding ADR appear abundantly

reasonable. Defendant has agreed to pay all costs associated with ADR, which is generous,

because the costs of ADR typically are shared between the parties. The persons identified by

Defendant’s counsel to conduct ADR (“the neutrals”) are highly-respected, and they routinely

have been identified and/or approved by counsel for both plaintiffs and defendants in the

employment-discrimination context. Finally, while the relative “pros and cons” of the different

forms of ADR may be debated, mediation (which is non-binding, unless and until the parties

reach an agreed-upon resolution) is, by a significant margin, the most-common form of ADR

chosen in this District.

       Defendant’s filing indicates that Plaintiff has declined to state specific reasons for

rejecting Defendant’s proposal(s). As the Court previously has intimated, and now explicitly

instructs: notwithstanding Plaintiff’s pro se status, it is the Court’s expectation that he will

comply with all Court orders, deadlines, practices and procedures. The Court’s Order dated

November 1, 2018 (Doc. 13) required the parties to meet, confer and agree upon the details
regarding ADR. And, while Plaintiff has not yet enjoyed the opportunity to be heard,

an approach akin to “my way, or the highway” does not demonstrate good-faith, reasonable

compliance with the ordered meet-and-confer process.

       Plaintiff may rest assured that, from a neutral and objective standpoint, Defendant’s

proposals appear reasonable, unbiased and, given Defendant’s agreement to cover the costs of

ADR, generous. Accordingly, Plaintiff is ORDERED to show cause why Defendant’s proposals

should not be adopted by the Court. See the undersigned’s Practices & Procedures at ¶ III.A.5

(“If the parties cannot agree on an ADR process and/or a proposed neutral, the Court will make

the ultimate selection.”).

       By December 21, 2018, Plaintiff shall file with the Court and serve on Defendant a

written-response to this Order, explaining why he opposes Defendant’s proposals, and offering

counter-proposals for the Court’s consideration. If such a filing is received, the Court will

decide regarding the form of ADR and an appropriate neutral.

       In the alternative, by December 21, 2018, Plaintiff shall communicate in writing to

Defendant’s counsel (via regular mail or email) his assent, and an indication regarding which

ADR-neutral he prefers. Should Defendant’s counsel receive written communication,

in compliance with the above-instruction, counsel promptly shall so-advise Chambers via

telephone, and the Court will enter an order setting a new deadline for the submission of an ADR

stipulation. Once the ADR-process is in place, the Court will set a deadline for the completion

of ADR (and it may provide a brief extension of the discovery period and post-discovery

conference, to account for the delay caused by the parties’ disagreement).




                                                 2
       IT IS SO ORDERED.



December 11, 2018                      s/Cathy Bissoon
                                       Cathy Bissoon
                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record


cc (via First-Class U.S. Mail):

Vernon Vereen
410 Edgemont Street
Pittsburgh, PA 15211




                                   3
